

116 SRES 189 ATS: Condemning all forms of antisemitism.
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 189IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Cruz (for himself, Mr. Kaine, Mr. Cramer, Ms. Rosen, Mr. Young, Mr. Coons, Mr. Rubio, Ms. Cortez Masto, Mr. Cotton, Mrs. Shaheen, Mr. Inhofe, Mr. Kennedy, Mr. Hawley, Mrs. Hyde-Smith, Mr. Braun, Mr. Barrasso, Mr. Crapo, Mr. Risch, Mr. Scott of Florida, Mr. Tillis, Mr. Cassidy, Mr. Cornyn, Mr. Hoeven, Mr. Isakson, Mr. Blunt, Mr. Romney, Mrs. Blackburn, Mr. Moran, Ms. Collins, Mr. Rounds, Mr. Wicker, Mrs. Fischer, Ms. Ernst, Mr. Roberts, Mr. Graham, Mr. Daines, Ms. McSally, Mr. Boozman, Mr. Toomey, Mrs. Capito, Mr. Grassley, Mr. Perdue, Mr. Sullivan, Mr. Lankford, Mr. Enzi, Mr. Markey, Mr. Blumenthal, Ms. Baldwin, Ms. Hassan, Mr. Jones, Ms. Murkowski, Mr. Warner, Mr. Sanders, Mr. Casey, Mr. Udall, Mr. Gardner, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 13, 2019Committee discharged; considered and agreed toRESOLUTIONCondemning all forms of antisemitism.
	
 Whereas antisemitism is a unique form of prejudice stretching back millennia that attacks the equal humanity of the Jewish people;
 Whereas antisemitism has long perpetrated myths about Jews, including the Russian fabrication of the Protocols of the Elders of Zion and the wide circulation of libelous falsehoods about the Jewish murder of infants;
 Whereas, in its most extreme form, antisemitism aims at the physical destruction of the Jewish people, as seen in pogroms, forced conversions and Nazi Germany’s murder of over six million Jews;
 Whereas antisemitism has included attacks on the livelihood of Jews including prohibitions on land ownership, campaigns to boycott, confiscate or destroy Jewish businesses, and denial of the ability of Jews to practice certain professions;
 Whereas, in the United States, Jews have suffered from systematic discrimination in the form of exclusion from home ownership in certain neighborhoods, prohibition from staying in certain hotels, restrictions upon membership in private clubs and other associations, limitations upon admission to certain educational institutions and other barriers to equal justice under the law;
 Whereas, in the United States, Jews have faced, and continue to face, false accusations of divided loyalty between the United States and Israel, false claims that they purchase political power with money, and false accusations about control of the financial system, along with other negative stereotypes; and
 Whereas Jews are the targets of the majority of hate crimes committed in the United States against any religious group, including attacks on houses of worship and Jewish community centers: Now, therefore, be it
	
 That the United States Senate condemns and commits to combatting all forms of antisemitism.